Citation Nr: 1611633	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  06-13 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased initial disability rating for service-connected bilateral hearing loss, evaluated as noncompensably (zero percent) disabling prior to July 29, 2013, and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for bilateral hearing loss and assigned a noncompensable (zero percent) evaluation from November 19, 2009.

The Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge in December 2013, and a copy of the hearing transcript is of record.

In March 2014, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, DC for further development, to include obtaining outstanding available treatment records and providing the Veteran a new VA examination.  Thereafter, in a September 2014 rating decision, the RO in Los Angeles, California, awarded an increased rating of 10 percent for bilateral hearing loss, effective July 29, 2013.  The Veteran has not withdrawn his appeal for higher ratings before or after the effective date of the increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, in a December 2014 supplemental statement of the case, the AMC denied an increased rating for bilateral hearing loss, evaluated as noncompensably disabling prior to July 29, 2013, and 10 percent disabling thereafter.  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.



FINDINGS OF FACT

1.  Prior to July 29, 2013, it is not shown that the Veteran's hearing acuity was worse than Level II in the right ear and Level I in the left ear.

2.  Since July 29, 2013, it is not shown that the Veteran's hearing acuity was worse than Level IV in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for disability ratings in excess of zero percent prior to July 29, 2013, or in excess of 10 percent from July 29, 2013 for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Concerning the issue decided herein, VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory scheme contemplates that once a decision granting service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Here, the Veteran's claim of service connection for bilateral hearing loss was granted in March 2010, and he was assigned a disability rating and effective date in that decision.  As the issue currently before the Board stems from a disagreement with a "downstream" question, no additional notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled with respect to this claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(1)-(4).

All available evidence pertaining to the issue decided herein was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports, and statements from the Veteran.  The Veteran has not alleged that there is any additional outstanding evidence pertinent to his claim, and the Board is unaware of any such evidence.  

Further, the Veteran has been afforded several VA examinations to assess the severity of his service-connected hearing loss.  The examination reports contain sufficient evidence by which to evaluate the severity of the Veteran's hearing loss in the context of the rating criteria and throughout the appeal period.  The evidence also addresses the effect of the Veteran's hearing loss on his functional abilities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Moreover, since the last VA examination conducted in May 2014, the Veteran has neither alleged, nor presented evidence to suggest, that his hearing has worsened since that time.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, there is no indication that there is a need for additional examinations or medical opinions.  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

As mentioned earlier, the issue on appeal was previously before the Board in March 2014, when it was remanded for further development.  As demonstrated above, all outstanding available treatment records were obtained, and the Veteran was provided a new VA examination in May 2014.  The Board therefore finds that the AMC substantially complied with the Board's March 2014 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

II.	Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The claimant's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's hearing loss, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate "when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

Here, the Veteran's service-connected hearing loss is evaluated as noncompensably disabling prior to July 29, 2013, and as 10 percent disabling since July 29, 2013 under 38 C.F.R. § 4.85, DC 6100 (2015).  The Veteran contends that his hearing disability is entitled to an initial disability rating in excess of the currently assigned evaluations.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).

The evaluations assigned for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  See 38 C.F.R. § 4.85, DC 6100.  The degrees of disability for hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See id.  As set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.  However, the Roman numeral designation for acuity level of an ear will be based only on pure tone threshold average using Table IVa when an examiner certifies that use of the speech discrimination tests are not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).

VA regulations further provide that in cases of exceptional hearing loss, the Roman numeral designation for acuity level may be based only on pure tone threshold average, using Table VIa, or from Table VI, whichever results in the higher Roman numeral.  See 38 C.F.R. § 4.86 (2015).  In these cases, each ear will be evaluated separately.  Id.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Id.  In the latter situation, the higher Roman numeral, determined from Table VI or VIa, will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

Relevant to the issue on appeal, results of a private audiological evaluation in October 2009 were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
5
10
65
65
LEFT
20
35
50
55

Puretone averages were 36.25 decibels for the right ear and 40 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.

For disability rating purposes, VA requires that a Maryland CNC speech discrimination test be used unless the examiner certifies that use of the speech discrimination test was not appropriate.  See 38 C.F.R. § 4.85(c).  In this instance, the audiologist did not indicate whether or not the Maryland CNC test was used.  Regardless, the above audiometric results would still indicate noncompensable hearing loss.  Application of the above audiometric results to either Table VI or Table VIa would yield a Level I hearing acuity in each ear.  See 38 C.F.R. § 4.85, Table VI, Table VIa.  Level I in each ear results in a zero percent disability evaluation in accordance with the standards found in Table VII.  See 38 C.F.R. § 4.85, Table VII.  Thus, the October 2009 audiological evaluation does not support the assignment of a compensable rating.  See id.

Results of a VA audiological evaluation in February 2010 were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
70
65
LEFT
25
45
60
60

Puretone averages were 45 decibels for the right ear and 47.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in each ear, using Maryland CNC testing.

Application of the above audiometric results to Tables VI reveals Level I hearing acuity in each ear.  See 38 C.F.R. § 4.85, Table VI.  Application of those numerical designations to Table VII results in the assignment of a zero percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  Hence, the February 2010 VA audiological examination also does not support the assignment of a compensable rating.  See id.

Results of a VA audiological evaluation in September 2012 were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
75
70
LEFT
15
25
50
50

Puretone averages were 46.25 decibels for the right ear and 35 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 96 percent in the left ear, using Maryland CNC testing.

Application of the above audiometric results to Tables VI reveals Level II hearing acuity in the right ear and Level I in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of those numerical designations to Table VII results in the assignment of a zero percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  Therefore, the September 2012 VA audiological examination also does not support the assignment of a compensable rating.  See id.

Results of audiometric testing conducted as part of a May 2014 VA examination report were, in relevant part, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
75
75
LEFT
25
35
60
70

Puretone averages were 48.75 decibels for the right ear and 47.5 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 80 percent in the left ear, using Maryland CNC testing.

Application of the above audiometric results to Tables VI reveals Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of those numerical designations to Table VII results in the assignment of a 10 percent disability rating.  See 38 C.F.R. § 4.85, Table VII.  Thus, the May 2014 VA examination report supports the assignment of a 10 percent compensable rating.  See id.

In sum, for the claim period prior to July 29, 2013, audiological testing reflect that the Veteran's hearing loss has been manifested by no worse than Level II hearing impairment in the right ear and Level I hearing impairment in the left ear, which results in a noncompensable disability rating.  See 38 C.F.R. § 4.85, DC 6100.  As for the claim period since July 29, 2013, audiological testing demonstrate that the Veteran's hearing loss has been manifested by no worse than Level IV hearing impairment in the right ear and Level III hearing impairment in the left ear, which results in a 10 percent disability rating.  See id.  Notably, the audiometric findings do not meet the criteria for an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  In addition, there is no other audiometric data dated during the relevant time period.  Therefore, in consideration of the evidence of record, the Board finds that the Veteran's hearing loss does not warrant a compensable rating prior to July 29, 2013, nor does it warrant a rating in excess of 10 percent from July 29, 2013.  See 38 C.F.R. § 4.85, DC 6100.  This determination is based upon consideration of applicable rating provisions.  See Schafrath, 1 Vet. App. at 593.

Moreover, the Board finds that the Veteran's hearing loss does not warrant referral for consideration of a higher evaluation on an extraschedular basis.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  The Court has set out the following three-part test for determining entitlement to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Thus, initially, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id. at 115.

In the instant case, the Board has considered the functional impairment caused by the Veteran's hearing loss.  In this regard, the Veteran has stated that his hearing loss creates problems communicating, as he is unable to hear or distinguish what people are saying.  See January 2015 Veteran's Statement; December 2013 Board Hearing Transcript at 2-9.  Additionally, the May 2014 VA examination report describes the effects of the Veteran's hearing loss on the ordinary conditions of daily life.  See Martinak, supra.  It was noted that he has difficulty with speech clarity and that he cannot understand certain voices.  Hence, the Veteran's hearing loss is manifested by loss of hearing acuity and difficulty in understanding conversations.  Here, the applicable rating criteria are based on loss of hearing acuity and word recognition.  See 38 C.F.R. § 4.85.  Therefore, as the effects of the Veteran's hearing loss are contemplated in the rating criteria, the rating schedule is adequate to evaluate his hearing loss disability.

Furthermore, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  While hearing loss may impact the Veteran's ability to function occupationally on account of the fact that he has difficulty hearing and conversing, there is no indication in the record, to include the Veteran's own assertions, that he is unable to work due to his hearing disability.

For the foregoing reasons, the Board finds that the claim for an increased disability rating for service-connected hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In addition, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is in receipt of a total schedular rating and there is no claim or showing that he is unemployable due to his service-connected hearing loss.  The matter is not reasonably raised by the record.  


ORDER

Entitlement to disability ratings in excess of zero percent prior to July 29, 2013, or in excess of 10 percent from July 29, 2013 for service-connected bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


